DETAILED ACTION
	This is a first office action in response to application 17/545,964 filed 12/08/2021, in which claims 1-18 are presented for examination. Currently claims 1-18 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the phrase “a bias current” however claim 1 has already established there is “a bias current” and is not clear if these phrases are the same or different. Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagashi et al. U.S. Patent Application Publication No. 2018/0308443 A1 hereinafter Yamagashi.

Consider Claim 1:
	Yamagashi discloses a display device comprising: (Yamagashi, See Abstract.)
	a display panel having a plurality of pixels disposed in a matrix form thereon; (Yamagashi, [0066], “FIG. 3 is a diagram for describing the display unit 410 of the present embodiment. In the display unit 410, as shown in FIG. 3, there are disposed a plurality of (j) source bus lines (video signal lines) SL(1) to SL(j) and a plurality of (i) gate bus lines (scanning signal lines) GL(1) to GL(i). For example, j is 1920 and i is 1080. In addition, in a region in the display unit 410, pixel formation portions each forming a pixel are provided near the respective intersections of the source bus lines SL and the gate bus lines GL.”)
	a timing controller configured to process an image signal and a control signal received from an outside and to generate data, (Yamagashi, [0070], “An operation overview of the components shown in FIGS. 2 and 5 will be described below. The power supply 100 supplies a predetermined power supply voltage to the display control circuit 200, the source driver 300, and the liquid crystal panel 400 (more specifically, the gate drivers 500 in the liquid crystal panel 400). The display control circuit 200 receives an image signal DAT and a timing signal group TG such as a horizontal synchronizing signal and a vertical synchronizing signal, which are transmitted from an external source, and outputs digital video signals DV, and a source start pulse signal SSP, a source clock signal SCK, a latch strobe signal LS, a gate start pulse signal GSP, and a gate clock signal GCK which are for controlling image display on the display unit 410.”)
	a data drive control signal, and a gate drive control signal for outputting the image signal to the display panel; and (Yamagashi, [0072], “The gate drivers 500 repeat the application of active scanning signals to the respective gate bus lines GL (1) to GL (i), based on the gate start pulse signal GSP and the gate clock signal GCK which are outputted from the display control circuit 200, with one vertical scanning period being a cycle.”)
	a data driver comprising output buffers configured to output a corresponding data voltage to each of a plurality of data lines of the display panel, (Yamagashi, [0071], “The source driver 300 receives the digital video signals DV, the source start pulse signal SSP, the source clock signal SCK, and the latch strobe signal LS which are outputted from the display control circuit 200, and applies data voltages V(1) to V(j) corresponding to display gradations indicated by the digital video signals DV to the source bus lines SL (1) to SL (j) (see FIG. 3). Note that a detailed description of the source driver 300 will be made later.”)
	wherein the plurality of data lines are divided into a plurality of data line groups, respectively, and (Yamagashi, [0082], “In the register 33 there are stored in advance control values C for adjusting the settling time of outputs of the data voltages V from the output amplifier 32. In the present embodiment, as shown in FIG. 6, the register 33 stores a control value C for each source bus line SL. Note, however, that the present invention is not limited thereto, and when it is OK to adjust the settling time on a per plurality of source bus lines SL basis, the register 33 may store a control value C for a plurality of source bus lines SL as shown in FIG. 7.”)
	the data driver supplies a bias current having a different magnitude for each of the data line groups to each of the output buffers which drive data lines which belong to the plurality of data line groups, respectively. (Yamagashi, [0083], “The bias current control unit 34 outputs, on a per source bus line SL basis, a bias current control signal SC based on a control value C stored in the register 33. By this bias current control signal SC, the magnitude of a bias current of an output amplifier 32 is controlled on a per source bus line SL basis.”)
Consider Claim 16:
	Yamagashi discloses a driving method of a display device, the method comprising: (Yamagashi, See Abstract.)
	dividing a plurality of output buffers of a data driver into a plurality of output buffer groups, (Yamagashi, [0082], “In the register 33 there are stored in advance control values C for adjusting the settling time of outputs of the data voltages V from the output amplifier 32. In the present embodiment, as shown in FIG. 6, the register 33 stores a control value C for each source bus line SL. Note, however, that the present invention is not limited thereto, and when it is OK to adjust the settling time on a per plurality of source bus lines SL basis, the register 33 may store a control value C for a plurality of source bus lines SL as shown in FIG. 7.”)
	each of the plurality of output buffers being configured to apply a data voltage to each of a plurality of data lines connected with a display panel, and (Yamagashi, [0083], “The bias current control unit 34 outputs, on a per source bus line SL basis, a bias current control signal SC based on a control value C stored in the register 33. By this bias current control signal SC, the magnitude of a bias current of an output amplifier 32 is controlled on a per source bus line SL basis.”)
	determining a magnitude of a bias current supplied to the output buffer on a basis of a pattern of the data voltage output by the output buffer which belongs to each of the plurality of divided output buffer groups. (Yamagashi, [0089], [0083], “The bias current control unit 34 outputs, on a per source bus line SL basis, a bias current control signal SC based on a control value C stored in the register 33. By this bias current control signal SC, the magnitude of a bias current of an output amplifier 32 is controlled on a per source bus line SL basis.”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagashi et al. U.S. Patent Application Publication No. 2018/0308443 A1 as applied to claim 1 above, and further in view of Wang United States Patent No. 11,081,036 B1 hereinafter Wang.

Consider Claim 2:
	Yamagashi discloses the display device of claim 1, however does not further discuss wherein based on pattern recognition results on the data which are required to be output to the data lines which belong to the plurality of data line groups, respectively, the bias currents supplied to the output buffers corresponding to the plurality of data line groups, respectively, have different magnitudes.
	Wang however teaches it was a technique known in the art to use pattern recognition and therefore teaches wherein based on pattern recognition results on the data which are required to be output to the data lines which belong to the plurality of data line groups, respectively, the bias currents supplied to the output buffers corresponding to the plurality of data line groups, respectively, have different magnitudes. (Wang, Columns 15-16, ¶(58) “FIG. 8 illustrates a block diagram of an SRE circuit 800 according to an embodiment of the disclosure. One of the differences between the SRE circuit 800 and the SRE circuit 100 illustrated in FIG. 1 is the addition of a pattern detector 870 coupled to the adjustment unit 850. The pattern detector 870 is used to enhance some operational amplifier during a power saving mode of the display panel. For example, during the power saving mode, only a portion (i.e., some pixels) of the display panel requires sharp image display. In some embodiments, only the portion of the display panel has image to display while other portions of the display panel are black or non-changing. The embodiment is to selectively perform slew rate enhancement on the operational amplifier 11 of the corresponding portion of the display panel. For example, when entering the power saving mode, when it is indicated that a specific channel needs to be maintained at a high slew rate, the pattern detector is configured to dynamically adjust the adjustment circuit 850, presenting the ability to independently control the slew rate of a specific channel and to achieve a more accurate power saving state. This may also be referred to as a dynamic slew rate enhancement (DSRE).”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use pattern recognition for controlling the bias signal to dynamically control the slew rate as this was a known technique in view of Wang and would have been used for the purpose of having the ability to independently control the slew rate of a specific channel and to achieve a more accurate power saving state. (Wang, Columns 15-16)
Claim Rejections - 35 USC § 103
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagashi et al. U.S. Patent Application Publication No. 2018/0308443 A1 as applied to claim 1 above, and further in view of Wang United States Patent No. 11,081,036 B1 as applied to claim 2 above, and further in view of Hara et al. U.S. Patent Application Publication No. 2006/0192497 A1 hereinafter Hara.

Consider Claim 3:
	Yamagashi in view of Wang discloses the display device of claim 2, however does not disclose wherein an applicable maximum bias current is supplied to a data line group comprising at least one data line to which an outputting data voltage having a toggle pattern is applied.
	Hara however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to an applicable maximum bias current is supplied to a data line group comprising at least one data line to which an outputting data voltage having a toggle pattern is applied. (Hara, [0020], [0035], [0085], “[0082] FIGS. 8A and 8B are drawings showing an example of a method for driving the organic EL device in the embodiment. As shown in FIG. 8A, the power control circuit 10 applies +7.5V of forward-biased voltage, and -10V of reverse-biased voltage. The forward and reverse biased voltages are supplied alternately to each of the pixel regions X through the power source lines 103R, 103G, and 103B. The timing with which the power control circuit 10 toggles between the forward and reverse biased voltages is determined, for example, by frame. Hence, if the organic EL device 1 shows 60 frames of images in one second, the toggling between the forward and reverse biased voltages is performed every one-sixtieth of a second. The toggling between the forward and reverse biased voltages may also be performed by several frames, and if one frame is made of several sub frames, it may also be performed by sub frames.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize a toggling pattern as this was known in the art in view of Hara and would have been utilized for the purpose of the display quality degradation and an increase in the complexity the driving device are prevented. (Hara, [0020])
Consider Claim 4:
	Yamagashi in view of Wang in view of Hara discloses the display device of claim 3, wherein a corresponding 1-bit bias control signal is provided for each of the plurality of data line groups, wherein the bias control signal is generated such that a first logic value is set for a bit corresponding to the data line group which receives the applicable maximum bias current, and a second logic value is set for a bit corresponding to each of remaining data line groups, the bias control signal being applied to the data driver. (Wang, (34) The first and second scale control signals SDG1[2:0], SDG2[2:0] may be voltage signals that has sufficient potential to turn on and off the second switches in each channels of the sourcing and sinking portion 151, 153. In the embodiment, each of the first and second scale control signals SDG[2:0], SDG2[2:0] may be a 3-bits signal, or any number of bits, that independently controls each channel of the sourcing and sinking portions 151, 153. For example, the first scale control signal SDG1[2:0] may be a bus signal where the control terminal included in each scaling channel of the sourcing portion 151 may be coupled to a line (or signal) on a bus. Accordingly, the second switches in each of the channels 1510-1, 1510-2, 1510-3 of the sourcing portion 151 may be controlled independently or digitally, so as to scale the first compensation signal Vc1. Similarly, for the sinking portion 153, the second scale control signal SDG2[2:0] may be a bus signal where the control terminal included in each scaling channel of the sinking portion 153 may be coupled to a line (or signal) on a bus. Accordingly, the second switches in each of the channels 1530-1, 1530-2, 1530-3 of the sinking portion 153 may be controlled independently or digitally, so as to scale the second compensation signal Vc2. In the embodiment, the first and second scale control signals SDG[2:0], SDG2[2:0] are predetermined, where the bus signals may be originated from the SRE circuit 100 or a source driving circuit of the display panel. In other embodiments, the predetermination or configuration of the first and second scale control signals SDG1[2:0], SDG2[2:0] may be configured in the timing controller of the display panel. The disclosure is not intended to limit the implementation or the origin of the first and second scale control signals SDG1[2:0], SDG2[2:0].”)
Consider Claim 5:
	Yamagashi in view of Wang in view of Hara discloses the display device of claim 4, wherein on a basis of the bias control signal, the data driver supplies the applicable maximum bias current to a first output buffer for the data line group corresponding to the bit for which the first logic value is set, and supplies a bias current to a first output buffer for the data line group corresponding to the bit for which the second logic value is set, the bias current being obtained by subtracting a magnitude of a preset current from the applicable maximum bias current supplied to the first output buffer for the adjacent data line group. (Wang, (34) The first and second scale control signals SDG1[2:0], SDG2[2:0] may be voltage signals that has sufficient potential to turn on and off the second switches in each channels of the sourcing and sinking portion 151, 153. In the embodiment, each of the first and second scale control signals SDG[2:0], SDG2[2:0] may be a 3-bits signal, or any number of bits, that independently controls each channel of the sourcing and sinking portions 151, 153. For example, the first scale control signal SDG1[2:0] may be a bus signal where the control terminal included in each scaling channel of the sourcing portion 151 may be coupled to a line (or signal) on a bus. Accordingly, the second switches in each of the channels 1510-1, 1510-2, 1510-3 of the sourcing portion 151 may be controlled independently or digitally, so as to scale the first compensation signal Vc1. Similarly, for the sinking portion 153, the second scale control signal SDG2[2:0] may be a bus signal where the control terminal included in each scaling channel of the sinking portion 153 may be coupled to a line (or signal) on a bus. Accordingly, the second switches in each of the channels 1530-1, 1530-2, 1530-3 of the sinking portion 153 may be controlled independently or digitally, so as to scale the second compensation signal Vc2. In the embodiment, the first and second scale control signals SDG[2:0], SDG2[2:0] are predetermined, where the bus signals may be originated from the SRE circuit 100 or a source driving circuit of the display panel. In other embodiments, the predetermination or configuration of the first and second scale control signals SDG1[2:0], SDG2[2:0] may be configured in the timing controller of the display panel. The disclosure is not intended to limit the implementation or the origin of the first and second scale control signals SDG1[2:0], SDG2[2:0].”)
Consider Claim 6:
	Yamagashi in view of Wang in view of Hara discloses the display device of claim 5, wherein the data driver is provided with a bias part for each of the plurality of data line groups, wherein the bias part comprises: a plurality of constant current sources having the same magnitudes, and a plurality of switches for connecting each of the plurality of constant current sources to the first output buffer for the data line group, wherein the data driver controls the plurality of switches on a basis of a magnitude of a current to be supplied to a first output buffer for each of the plurality of data line groups. . (Wang, (34) The first and second scale control signals SDG1[2:0], SDG2[2:0] may be voltage signals that has sufficient potential to turn on and off the second switches in each channels of the sourcing and sinking portion 151, 153. In the embodiment, each of the first and second scale control signals SDG[2:0], SDG2[2:0] may be a 3-bits signal, or any number of bits, that independently controls each channel of the sourcing and sinking portions 151, 153. For example, the first scale control signal SDG1[2:0] may be a bus signal where the control terminal included in each scaling channel of the sourcing portion 151 may be coupled to a line (or signal) on a bus. Accordingly, the second switches in each of the channels 1510-1, 1510-2, 1510-3 of the sourcing portion 151 may be controlled independently or digitally, so as to scale the first compensation signal Vc1. Similarly, for the sinking portion 153, the second scale control signal SDG2[2:0] may be a bus signal where the control terminal included in each scaling channel of the sinking portion 153 may be coupled to a line (or signal) on a bus. Accordingly, the second switches in each of the channels 1530-1, 1530-2, 1530-3 of the sinking portion 153 may be controlled independently or digitally, so as to scale the second compensation signal Vc2. In the embodiment, the first and second scale control signals SDG[2:0], SDG2[2:0] are predetermined, where the bus signals may be originated from the SRE circuit 100 or a source driving circuit of the display panel. In other embodiments, the predetermination or configuration of the first and second scale control signals SDG1[2:0], SDG2[2:0] may be configured in the timing controller of the display panel. The disclosure is not intended to limit the implementation or the origin of the first and second scale control signals SDG1[2:0], SDG2[2:0].”)
Claim Rejections - 35 USC § 103
Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagashi et al. U.S. Patent Application Publication No. 2018/0308443 A1 as applied to claims 1 above, and further in view of Nam et al. U.S. Patent Application Publication No. 2007/0195048 A1 hereinafter Nam.

Consider Claim 9:
	Yamagashi discloses the display device of claim 1, however does not specify wherein the plurality of pixels are divided into a plurality of pixel groups on a basis of a distance between each of the pixels and the data driver, and the data driver supplies a bias current having a different magnitude to a first output buffer for each of the plurality of pixel groups such that time which a data voltage output to each of the data lines connected to the plurality of pixel groups takes to reach a preset voltage (a settled value) in a last pixel of an associated pixel group is the same in each of the plurality of pixel groups.
	Nam however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to have the plurality of pixels are divided into a plurality of pixel groups on a basis of a distance between each of the pixels and the data driver, and the data driver supplies a bias current having a different magnitude to a first output buffer for each of the plurality of pixel groups such that time which a data voltage output to each of the data lines connected to the plurality of pixel groups takes to reach a preset voltage (a settled value) in a last pixel of an associated pixel group is the same in each of the plurality of pixel groups. (Nam, [0025-0027], [0030-0031], [0025], “[0025] Different channel loadings are applied onto the column drivers 210, 220, . . . ,280 according to their distances from the timing controller 90. That is, the farther the distance between the column driver 210, 220, . . . , or 280 and the timing controller 90, the greater the channel loading. The greater the channel loading on the column driver 210, 220, . . . , or 280, the more the level of the signal to be transmitted may be increased by the timing controller 90. That is, the signal level may be proportional to the distance between the timing controller 90 and each of the column drivers 210, 220, . . . , 280. The column drivers 210, 220, . . . , 280 may be divided into a first source driver group 200 that drives a part of the panel 400, and a second source driver group 290 that drives the other part of the panel 400.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to adjust the data voltage output of each group as this was a technique known in view of Nam and would have been utilized for the purpose of it may be possible to control the level of a signal according to the loading between a controller and a semiconductor chip, thereby reducing consumption of current and the EMI. (Nam, [0051])
Consider Claim 17:
	Yamagashi discloses the method of claim 16, further however does not specify comprising: dividing a plurality of pixels provided in a matrix form in the display panel into a plurality of pixel groups on a basis of a distance between each of the plurality of pixels and the data driver of the display device, and determining the bias current of the output buffer provided in the data driver and configured to output the data voltage to each of the data lines such that time which a data voltage supplied to each of the plurality of pixel groups by being output to each of the data lines takes to reach a preset voltage in a last pixel of an associated pixel group is the same in each of the plurality of pixel groups.
	Nam however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to have dividing a plurality of pixels provided in a matrix form in the display panel into a plurality of pixel groups on a basis of a distance between each of the plurality of pixels and the data driver of the display device, and determining the bias current of the output buffer provided in the data driver and configured to output the data voltage to each of the data lines such that time which a data voltage supplied to each of the plurality of pixel groups by being output to each of the data lines takes to reach a preset voltage in a last pixel of an associated pixel group is the same in each of the plurality of pixel groups. (Nam, [0025-0027], [0030-0031], [0025], “[0025] Different channel loadings are applied onto the column drivers 210, 220, . . . ,280 according to their distances from the timing controller 90. That is, the farther the distance between the column driver 210, 220, . . . , or 280 and the timing controller 90, the greater the channel loading. The greater the channel loading on the column driver 210, 220, . . . , or 280, the more the level of the signal to be transmitted may be increased by the timing controller 90. That is, the signal level may be proportional to the distance between the timing controller 90 and each of the column drivers 210, 220, . . . , 280. The column drivers 210, 220, . . . , 280 may be divided into a first source driver group 200 that drives a part of the panel 400, and a second source driver group 290 that drives the other part of the panel 400.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to adjust the data voltage output of each group as this was a technique known in view of Nam and would have been utilized for the purpose of it may be possible to control the level of a signal according to the loading between a controller and a semiconductor chip, thereby reducing consumption of current and the EMI. (Nam, [0051])
Claim Rejections - 35 USC § 103
Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagashi et al. U.S. Patent Application Publication No. 2018/0308443 A1 as applied to claims 1 above, and further in view of Luo U.S. Patent Application Publication No. 2016/0328075 A1 hereinafter Luo.

Consider Claim 14:
	Yamagashi discloses the display device of claim 1, however does not disclose wherein the display panel further comprises touch electrodes, and the display device further comprises a touch driver configured to supply a touch drive signal voltage to each of the touch electrodes of the display panel, wherein the plurality of touch electrodes is divided into a plurality of touch electrode groups on a basis of a distance between each of the touch electrodes and the touch driver, and the touch driver supplies a different touch drive signal voltage to each of the plurality of touch electrode groups such that the touch drive signal voltage supplied to each of the touch electrodes which are located in each of the plurality of touch electrode groups and are located at positions, respectively, farthest from the touch driver is the same.
	Luo however teaches it was known by those having ordinary skill in the art before the effective filing date of the invention to provide a touch panel with the display device and therefore teaches wherein the display panel further comprises touch electrodes, and the display device further comprises a touch driver configured to supply a touch drive signal voltage to each of the touch electrodes of the display panel, (Luo, [0034], “In embodiments of the disclosure, the common electrode blocks 23 also function as touch electrode blocks during the touch phase, and time for each frame includes a display phase and a touch phase. Within the display phase, display driving signals are received by the common electrode blocks 23 from the control unit 22, so that an electric field is generated between the common electrode blocks 23 and pixel electrodes (not shown in FIG. 2) to control rotation of liquid crystal molecules for the purpose of a display function; and within the touch phase, touch driving signals are received by the common electrode blocks 23 from the control unit 22 to achieve the touch sensing function.”)
	wherein the plurality of touch electrodes is divided into a plurality of touch electrode groups on a basis of a distance between each of the touch electrodes and the touch driver, and the touch driver supplies a different touch drive signal voltage to each of the plurality of touch electrode groups such that the touch drive signal voltage supplied to each of the touch electrodes which are located in each of the plurality of touch electrode groups and are located at positions, respectively, farthest from the touch driver is the same. (Luo, [0018], [0035], “In embodiments of the disclosure, common electrode blocks 23 that are distant from the control unit 22 by the same distance are classified into the same common electrode group 230, therefore, the first lines 24 to the common electrode blocks 23 in each common electrode group 230 have the same lengths. The control unit 22 includes a compensation circuit 220 which is configured to provide common voltage signals to the common electrode blocks 23 of the common electrode groups 230, where the common voltage signals decrease in sequence as the distances between the common electrode groups 230 and the control unit 22 decrease. By providing different common voltages to different common electrode groups 230, differences between the common voltages applied to different common electrode blocks 23 are eliminated at high compensation accuracy, so that the display effect of the display screen is improved.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide touch electrode groups having varying applied magnitudes in voltage as this was known in view of Luo and would have been utilized for the purpose of to compensate differences in common voltages received by different common electrode blocks due to different losses of the first lines caused by their different lengths, solve technical problems such as image flicker and image adhesion of the display screen, and improve a display effect of the display screen. (Luo, [0034])
Consider Claim 18:
	Yamagashi discloses the display device of claim 17, however does not specify further comprising: dividing a plurality of touch electrodes provided in the display panel into a plurality of touch electrode groups on a basis of a distance between each of the plurality of touch electrodes and a touch driver provided in the display device, and determining a magnitude of a touch drive signal voltage supplied to each of the plurality of touch electrode groups such that the touch drive signal voltage supplied to each of the touch electrodes which are located in each of the plurality of touch electrode groups and are located at positions, respectively, farthest from the touch driver is the same.
	dividing a plurality of touch electrodes provided in the display panel into a plurality of touch electrode groups on a basis of a distance between each of the plurality of touch electrodes and a touch driver provided in the display device, and determining a magnitude of a touch drive signal voltage supplied to each of the plurality of touch electrode groups such that the touch drive signal voltage supplied to each of the touch electrodes which are located in each of the plurality of touch electrode groups and are located at positions, respectively, farthest from the touch driver is the same. (Luo, [0018], [0018], [0034], [0035], “In embodiments of the disclosure, common electrode blocks 23 that are distant from the control unit 22 by the same distance are classified into the same common electrode group 230, therefore, the first lines 24 to the common electrode blocks 23 in each common electrode group 230 have the same lengths. The control unit 22 includes a compensation circuit 220 which is configured to provide common voltage signals to the common electrode blocks 23 of the common electrode groups 230, where the common voltage signals decrease in sequence as the distances between the common electrode groups 230 and the control unit 22 decrease. By providing different common voltages to different common electrode groups 230, differences between the common voltages applied to different common electrode blocks 23 are eliminated at high compensation accuracy, so that the display effect of the display screen is improved.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide touch electrode groups having varying applied magnitudes in voltage as this was known in view of Luo and would have been utilized for the purpose of to compensate differences in common voltages received by different common electrode blocks due to different losses of the first lines caused by their different lengths, solve technical problems such as image flicker and image adhesion of the display screen, and improve a display effect of the display screen. (Luo, [0034])
Allowable Subject Matter
Claims 7, 10, 13, and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626